IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-18-00252-CR

WILLIAM MAYNARD HAYNES,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                       From the County Court at Law No. 2
                            McLennan County, Texas
                          Trial Court No. 2017-1790-CR2


                                        ORDER

       On September 12, 2018, the clerk’s record was filed in this appeal, and no certificate

of defendant’s right of appeal was included in the clerk’s record. By letter dated

September 19, 2018, the trial court clerk was notified by the Clerk of this Court that a

certification of defendant’s right of appeal had not been provided to this Court. The Clerk

requested the trial court clerk to file a supplemental clerk’s record containing the trial

court’s certification of defendant’s right of appeal within 14 days from the date of the
letter. More than 14 days have passed, and no supplemental clerk’s record containing

the trial court’s certification has been filed.

       In accordance with Cortez v. State, the Clerk has now referred the matter to the

Court for further action. See Cortez v. State, 420 S.W.3d 803, 807 (Tex. Crim. App. 2013)

(“if the trial-court clerk does not file the certification after notice from the appellate clerk,

… the appellate clerk ‘must refer the matter to the appellate court, which will make an

appropriate order….’ The ‘appropriate order’ … is an order from the appellate court

directing the trial court to file the certification of the defendant's right of appeal.”). See

also TEX. R. APP. P. 25.2(d).

       Accordingly, the TRIAL COURT is ORDERED to provide the trial court clerk with

a certification of defendant’s right of appeal within 14 days from the date of this Order.

       The TRIAL COURT CLERK is ORDERED to file a supplemental clerk’s record

containing the trial court’s certification with this Court within 21 days from the date of

this Order.


                                             PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Certification ordered
Order issued and filed October 17, 2018




Haynes v. State                                                                           Page 2